SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
AND LOAN DOCUMENTS

THIS SECOND AMENDMENT (the "Amendment") is made as of this 8th day of April,
2004, by and among GREEN MOUNTAIN COFFEE ROASTERS, INC., a Delaware corporation
("Parent"), such corporation having its chief executive offices at 33 Coffee
Lane, Waterbury, Vermont 05676; FLEET NATIONAL BANK, a national banking
association organized under the laws of the United States of America with an
address of Mail Stop NH DE 01102A, 1155 Elm Street, Manchester, New Hampshire
03101 ("Fleet"); and BANKNORTH, N.A., a national banking association organized
under the laws of the United States of America with an address of 111 Main
Street, Burlington, Vermont 05401 ("Banknorth").

R

E C I T A L S:



WHEREAS, Parent, Fleet and Banknorth are all parties to a certain Amended and
Restated Credit Agreement dated as of August 30, 2002, and amended on December
31, 2002 (the "Credit Agreement");

WHEREAS, Parent is the "Borrower" under the Credit Agreement;

WHEREAS, Fleet is the "Agent" and a "Lender" under the Credit Agreement;

WHEREAS, Banknorth is a "Lender" under the Credit Agreement;

WHEREAS, pursuant to the Credit Agreement, the Lenders have extended certain
Loans to the Borrower;

WHEREAS, the Borrower has requested, and the Lenders have agreed to extend the
commitment termination date of the Revolving Loan and Equipment Line and to
eliminate the maximum capital expenditures financial covenant.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants, agreements and promises contained herein, the parties hereby agree as
follows:

Extension of Commitment Termination Date of Revolving Loan
. The definition of
Commitment Termination Date
in Annex A to the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

"Commitment Termination Date" shall mean the earliest of (a) September 30, 2005
with respect to the Revolving Loan, August 30, 2007 with respect to Term Loan,
and March 31, 2005 with respect to the Equipment Line, (b) the date of
termination of Lenders' obligations to make Advances or permit existing Loans to
remain outstanding pursuant to Section 8.2(b), and (c) the date of indefeasible
prepayment in full by Borrowers of the Loans and the permanent reduction of the
Revolving Loan Commitment and the Swing Line Commitment to zero dollars ($0), in
accordance with the provisions of Section 1.2(a).

2. Elimination of maximum capital expenditures financial covenant. Paragraph
(a), "Maximum Capital Expenditures" of Annex E (Section 6.10) "Financial
Covenants" to the Credit Agreement shall be deleted in its entirety.

3. No Other Modifications. Except as specifically modified or amended herein or
hereby, all of the terms and conditions of each of the Credit Agreement and the
Loan Documents, remain otherwise unchanged, and in full force and effect, all of
which are hereby confirmed and ratified by the parties hereto.

4. Costs and Expenses of Agent and Lenders. Parent agrees to reimburse the Agent
and the Lenders for all reasonable costs, expenses, and fees, including
attorneys' fees, associated with the documentation of this Amendment. Borrower
consents to the Agent charging the Revolving Line of Credit account for any such
costs, expenses and fees.

5. Counterparts. This Amendment may be executed in several counterpart copies.
Each such counterpart copy shall be deemed an original, but all of such copies
together shall constitute one and the same agreement.

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment all
as of the date first set forth above.

 

                                                                                   
BORROWER:

GREEN MOUNTAIN COFFEE ROASTERS, INC.

                                                                                    
/s/ Robert P. Stiller
                                                                                   
Robert P. Stiller, for, on behalf of, 
                                                                                   
and as Duly Authorized Officer or Agent of 
                                                                                   
the above-named corporation

 

STATE OF VERMONT
COUNTY OF WASHINGTON, SS.

On this the 8th day of April 2004, before me, the undersigned notary personally
appeared Robert P. Stiller, who acknowledged himself to be a President and Chief
Executive Officer of Green Mountain Coffee Roasters, Inc., and that he, as such
authorized officer, being authorized so to do, executed the foregoing instrument
for the purposes therein contained, by signing the name of the corporation by
himself as such authorized officer.

/s/ Elizabeth Stanford 
Notary Public



 

                                                                                       
AGENT AND LENDERS:

                                                                                       
FLEET NATIONAL BANK
                                                                                       
By: /s/ Kenneth R. Sheldon
                                                                                       
Kenneth R. Sheldon
                                                                                       
Senior Vice President

 

                                                                                       
BANKNORTH, N.A.

                                                                                       
By: /s/ Douglas S. Graham
                                                                                       
Douglas S. Graham
                                                                                       
Vice President

 

 

 